DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 5, 8-10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Wilson et al. (US 2019/0282761 A1) and in view of Young et al. (US 2017/0095638 A1).

With regard to claim 1, Mitrosky discloses A reporting syringe (Fig. 1), comprising: a barrel (112) in fluid communication with a needle (120) connected with a first end of the barrel: a piston (116) comprising a plunger (124), the piston positioned within a second end of the barrel and the plunger having a fluid-tight interaction with an interior of the barrel; and a microprocessor ([0031]) in electronic communication with a switch (136) and a wireless module (108), the microprocessor configured to send an administration completion data from the wireless module after triggering the switch ([0024], [0027] senses movement of the plunger can thus in turn senses when the plunger has completed an injection).
However, Mitrosky does not disclose the trigger switch corresponding to complete administration  and is only triggered when the piston is substantially fully compressed. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitrosky with the separate switches, specifically only activated when the piston has completed injection as taught by Wilson for the purpose of clearly indicating that an injection has been complete ([0098]).
However, Mitrosky/Wilson do not explicitly disclose that the wireless module sends an administration completion data upon triggering the switch. 
Young teaches that upon depression of a switch on a similar syringe type device would send a wireless signal, thus triggering further operation of the device ([0014]). While Young does not explicitly teach the switch is an end of dose switch, the concept of upon triggering of a switch a wireless signal is sent could be applied to the switch of Mitrosky/Wilson in order to provide real time responses to the device functions. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitrosky/Wilson with the wireless signal being sent upon triggering of the switch as taught  by Young for the purpose of having real-time/immediate data about the injection process for the user ([0014]). 

With regard to claim 2, Mitrosky discloses wherein triggering the switch corresponds to complete administration of a phamaceutical from the reporting syringe would include some type of potency data ([0031], [0039], potency data is relatively generic and can include any information about how effective the drug is including how much of the dose was delivered).
With regard to claim 3, Mitrosky discloses wherein the administration completion data comprises an administration completion flag ([0025], [0027], display indicates the dosage delivered and can provide visual and/or audio indications).
With regard to claim 5, Mitrosky discloses wherein the switch is triggered when the piston is substantially fully compressed ([0031], [0039], piston location is tracked via the switch 136).
With regard to claim 8, Mitrosky discloses wherein the administration completion data comprises a syringe Id ([0026]).
With regard to claim 9, Mitrosky discloses wherein the administration completion data comprises a patient Id ([0026]).
With regard to claim 10, Mitrosky discloses wherein the administration completion data comprises a timestamp ([0027]).
With regard to claim 19, Mitrosky discloses A method of reporting patient compliance, comprising: generating, by a syringe (112) comprising reporting components (108), an administration completion data comprising a binary administration completion flag ([0025], [0027], [0031], [0039]); and sending the administration completion data ([0031], [0039]).
However, Mitrosky does not disclose the trigger switch corresponding to complete administration  and is only triggered when the piston is substantially fully compressed. 
Wilson teaches a similar syringe device having separate switches (at a proximal end, in the middle of the syringe barrel, and at a distal end 33). Wilson teaches that the trigger the switch (33) corresponds to complete administration corresponding to an entire volume of a pharmaceutical from the reporting syringe and occurs only when the piston is substantially fully compressed ([0083], [0098], [0109], [0124], [0128]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitrosky with the separate switches, specifically only activated when the piston has completed injection as taught by Wilson for the purpose of clearly indicating that an injection has been complete ([0098]).
However, Mitrosky/Wilson do not explicitly disclose that the wireless module sends an administration completion data upon triggering the switch. 
Young teaches that upon depression of a switch on a similar syringe type device would send a wireless signal, thus triggering further operation of the device ([0014]). While Young does not explicitly teach the switch is an end of dose switch, the concept of upon triggering of a switch a wireless signal is sent could be applied to the switch of Mitrosky/Wilson in order to provide real time responses to the device functions. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitrosky/Wilson with the wireless signal being sent upon triggering of the switch as taught  by Young for the purpose of having real-time/immediate data about the injection process for the user ([0014]). 

With regard to claim 20, Mitrosky discloses wherein triggering the switch corresponds to complete administration of a phamaceutical from the reporting syringe would include some type of potency data ([0031], [0039], potency data is relatively generic and can include any information about how effective the drug is including how much of the dose was delivered).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Wilson et al. (US 2019/0282761 A1) and in further view of Laurence et al. (US 2018/0085517 A1) and Carlsson et al. (US 2018/0369488 A1).
With regard to claim 4, Mitrosky/Wilson/Laurence teach a swtich that is part of the barrel and interacts with a switch located at the plunger distal end that linearly slides within the barrel. Once the switch on the piston passes or compresses the switch on the barrel the sensor indicates the injection is complete.
However, Mitrosky/Wilson do not teach the switches are magnets. 
Carlsson teaches a drug delivery device that uses a switch that is an electromagnet switch and thus includes a magnet configured to induce a magnetic field on the switch when the piston is completely pressed ([0024], [0088]). Thus this type of switch sensor can be used in place of the switch found in Mitrosky/Wilson as a simple substitution of different sensor types. While the magnets of Carlsson (321 and 322) are rotated to reach one another, if they were to be used in place of the triggers found in Wilson or Laurence, the magnets would move in a linear fashion to make contact. Doing so does not destroy the function or purpose of the Carlsson magnets as they simply work by coming into close proximity to one another. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the switch of Mitrosky/Wilson/Laurence with the electromagnetic switch as taught by Carlsson for the purpose of determining the amount of dose delivered through the delivery device ([0088]).

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Wilson et al. (US 2019/0282761 A1) and in further view of Young et al. (US 2017/0095638 A1) and Lim et al. (US 2007/0225653 A1).

With regard to claim 6, Mitrosky discloses the claimed invention except for a lock. 
Wilson teaches a similar syringe type drug delivery device having a plunger and piston rod (Fig. 3b) and further teaching a locking mechanism (28) engaged to the stalk of the piston (27), wherein the locking mechanism is configured to prevent administration of the pharmaceutical ([0071], [0072], [0082]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky to having a locking mechanism as taught by Wilson for the purpose of preventing premature injection ([0071], [0072], [0082]). 
However, Mitrosky/Wilson/Young does not explicitly teach electronic patient verification. 
Lim teaches a locking mechanism on a syringe ([0051], Fig. 3, element 30) and a microprocessor for controlling the locking mechanism and delivery of the syringe such that the locking mechanism is only unlocked upon electronic patient verification by the microprocessor ([0051]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky/Wilson/Young to only unlock upon electronic patient verification as taught by Lim for the purpose of ensuring the medication within the syringe is being delivered to the correct patient ([0051]). 

With regard to claim 7, Mitrosky discloses the claimed invention except for a lock. 
Wilson teaches wherein the syringe is configured to unlock the locking mechanism to allow administration of the pharmaceutical upon patient verification (patient verification can be performed by a user as a mental step and does not require a processor or otherwise to check the status, thus any type of verification or check by a user would be considered patient verification, [0071], [0072], [0082], plunger is rotated in order to unlock the plunger and allow for delivery). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky to having a locking mechanism as taught by Wilson for the purpose of preventing premature injection ([0071], [0072], [0082]). 
However, Mitrosky/Wilson/Young does not explicitly teach electronic patient verification. 
Lim teaches a locking mechanism on a syringe ([0051], Fig. 3, element 30) and a microprocessor for controlling the locking mechanism and delivery of the syringe such that the locking mechanism is only unlocked upon electronic patient verification by the microprocessor ([0051]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky/Wilson/Young to only unlock upon electronic patient verification as taught by Lim for the purpose of ensuring the medication within the syringe is being delivered to the correct patient ([0051]). 

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Wilson et al. (US 2019/0282761 A1) and in further view of Young et al. (US 2017/0095638 A1) and Dantsker et al. (US 2019/0054247 A1). 
With regard to claim 11, Mitrosky/Wilson/Young discloses the claimed invention except for temperature data. 
DAntsker teaches a similar syringe type device that further includes a sensor for tracking temperature of the reservoir ([0062]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky/Wilson/Young to include temperature data as taught by Dantsker for the purpose of ensuring the pharmaceutical is at a safe temperature before injection ([0062]). 
With regard to claim 12, Mitrosky/Wilson/Young discloses the claimed invention except for temperature data. 
Dantsker teaches herein the syringe is configured to prevent unlocking the locking mechanism when the temperature data comprises a tempera Lure data point outside the predetermined temperature range ([0062]).
 Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky/Wilson/Young to include temperature data as taught by Dantsker for the purpose of ensuring the pharmaceutical is at a safe temperature before injection ([0062]). 
With regard to claim 13, Mitrosky/Wilson/Young discloses the claimed invention except for temperature data and a time tolerance. 
Dantsker teaches wherein the predetermined temperature range comprises a time tolerance ([0062], [0080].
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mistrosky/Wilson/Young to include temperature data as taught by Dantsker for the purpose of ensuring the pharmaceutical is at a safe temperature before injection ([0062]). 
With regard to claim 14, Mitrosky/Wilson/Young/Dantsker teaches the claimed invention except for the specific temperature ranges and time tolerance. 
However, it would be prima facie obvious for one of ordinary skill in the art at the time of the effective filing date to optimize the temperature and time tolerance to be between 2 and 8 degrees Celsius and the time tolerance to be 14 days because doing so would not alter the overall function of the device. 

Allowable Subject Matter
Claims 15, 16 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783